DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed December 10, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Allowable Subject Matter
Claims 1-3, 6-7, 9, 12-16, 18-22, 25, 27-29, 33-35, and 37-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for securely identifying a terminal in a communication system through the use of an authentication broker and without providing the terminal ID or terminal key in a message sent from the terminal. Independent claims 1 and 37 identify the uniquely distinct features of “receiving, by an access node in a communication system comprising a plurality of access nodes, an authentication broker operatively connected to the plurality of access nodes, and a plurality of terminals, a message transmitted from a terminal having a unique terminal identifier, and terminal key, wherein the received message comprises at least a Message Authentication Code, a n –bit hash, and encrypted message text, and where at least the terminal key and a nonce is used to generate the Message Authentication Code, and neither the terminal identifier nor the terminal key are included in the transmitted message; providing at least the received Message Authentication Code (MAC) and n -bit hash to the authentication broker, wherein the authentication broker stores the set of all terminal identifier and terminal key pairs for the plurality of terminals in the communication system; partitioning the set of terminal keys into at least two partitions, and identifying a search partition including the terminal key of the terminal that transmitted the received message using the x -bit hash; searching the search partition for the terminal key that authenticates the Message Authentication Code; and identifying the terminal identifier using the terminal key that that authenticates the Message Authentication Code”. Independent claims 27 and 38 identify the uniquely distinct features of “generating a nonce value; encrypting a message for transmission using a terminal key stored by the terminal and the nonce value to obtain encrypted message text or obtaining encrypted message text for transmission; generating, by the terminal, a n-bit hash using a predefined partitioning function that either generates the n-bit hash from the at least the terminal key and the nonce or that generates a n-bit test value by selecting n bits from the terminal identifier, or where the n-bit hash comprises one or more partition Message Authentication code generated from a partition key associated with a partition that comprises the terminal key; generating a Message Authentication Code using at least the nonce and the terminal key; and transmitting to an access node in the plurality of access nodes, by the terminal, a message comprising at least the n-bit hash, the Message Authentication Code, and the encrypted message text”. The closest prior arts, Leech (US 20070180247), Yao et al. (US 20100228981), 
Prior Art Leech (US 20070180247) taught a system and method for hiding an initiator’s identity (ID), e.g. a ClientID, in a shared key authentication protocol, using authentication based on a hint of the ID. The hint is a function of the ID which cannot be readily inverted to produce the initiator's identity, for example, a hash function over the ID, such as a modular N sum hash of the initiator's identity where N corresponds to N hash buckets in a shared key database; a cryptographic hash over the ID and a corresponding shared key; or a function of the ID which cannot be readily inverted to produce the initiator’s identity and a pair of MAC values wherein the MAC values are compared to find a shared key. The resulting hash may be reduced to a required number of bits for identification of a hash bucket in the database. The system and method thereby provide a computationally efficient method of protecting, or hiding, a client ID in a client-server system for shared-key authentication, which avoids the requirement of known systems to send the client ID in clear text early in the message exchange, which leaves known shared-key protocols open to passive and active identity disclosure attacks.
Prior Art Yao et al. (US 20100228981) taught a communication method in which an operation, such as authentication, required when a new communication terminal participates in a mesh network is carried out in a more efficient manner. A second communication terminal that has already established an adjacent communication link with at least two first communication terminals, out of a plurality of communication terminals, distributes an adjacent terminal list including terminal 
Prior Art Takasugi et al. (US 20090024848) taught a terminal identification method which enables two-way communications between terminals and a network while identifying terminal IDs and protecting privacy. A server and terminal share a hash function and an initial value determined for each terminal, calculate the same temporary ID by hashing the initial value the same number of times with the hash function, and identify the terminal using the calculated temporary ID. The server and the terminal also hold a common hash function and authentication information, acquire an authenticating communication parameter from communication parameters temporarily common during communication, and generate an authentication key using the authentication information, the authenticating communication parameter, and the hash function. Then at least one of the server and terminal performs authentication using the generated authentication key.

	For dependent claims 2-3, 6-7, 9, 12-16, 18-22, 25, 28-29, and 33-35, the claims are allowed due to their dependency on allowable independent claims 1 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437